                Case 19-08699-JMC-7                         Doc 10        Filed 11/21/19          EOD 11/21/19 21:20:28        Pg 1 of 3


 Fill in this information to identify your case:

 Debtor 1                 Carolyn Marie Stumpf
                          First Name                        Middle Name               Last Name

 Debtor 2                 Kurt Blair Stumpf
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number           19-08699-JMC
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         21st Mortgage Corp                                    Surrender the property.                      No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a         Yes
    Description of       2202 Duck Lane Indianapolis, IN                     Reaffirmation Agreement.
    property             46234 Marion County                                 Retain the property and [explain]:
    securing debt:



    Creditor's         Eagle Finance Co                                      Surrender the property.                      No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a         Yes
    Description of       secured by electronics and                          Reaffirmation Agreement.
    property             household furniture                                 Retain the property and [explain]:
    securing debt:                                                         avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Heights Finance Corp                                  Surrender the property.                      No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a         Yes
    Description of       Secured buy household goods                         Reaffirmation Agreement.
    property             and electronics                                     Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 19-08699-JMC-7                            Doc 10      Filed 11/21/19           EOD 11/21/19 21:20:28                       Pg 2 of 3


 Debtor 1      Carolyn Marie Stumpf
 Debtor 2      Kurt Blair Stumpf                                                                      Case number (if known)    19-08699-JMC

    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Holiday Park                                             Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 2900 Appression Way Kokomo,                              Reaffirmation Agreement.
    property       IN 46901 Howard County                                   Retain the property and [explain]:
    securing debt: Dutch Double Wide Mobile
                   Home                                                   retain and pay



    Creditor's     Mariner Finance, LLC                                     Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of Personal Loan secured by                                 Reaffirmation Agreement.
    property       household goods and                                      Retain the property and [explain]:
    securing debt: electronics                                            avoid lien using 11 U.S.C. § 522(f)


    Creditor's     MDG                                                      Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      rent to own electronics                             Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     OneMain Financial                                        Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2012 Buick Enclave 110,000                          Reaffirmation Agreement.
    property            miles                                               Retain the property and [explain]:
    securing debt:



    Creditor's     OneMain Financial                                        Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      1999 Dodge Ram 200000 miles                         Reaffirmation Agreement.
    property            Not Running - engine doesn't                        Retain the property and [explain]:
    securing debt:      work

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Acima Credit                                                                                        No

                                                                                                                                  Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-08699-JMC-7                           Doc 10      Filed 11/21/19          EOD 11/21/19 21:20:28                Pg 3 of 3


 Debtor 1      Carolyn Marie Stumpf
 Debtor 2      Kurt Blair Stumpf                                                                     Case number (if known)   19-08699-JMC

 Description of leased        reject lease for furniture
 Property:

 Lessor's name:               MDG                                                                                              No

                                                                                                                               Yes

 Description of leased        reject rent to own contract for electronics
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X                                                                                  X
       Carolyn Marie Stumpf                                                             Kurt Blair Stumpf
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date                                                                         Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
